DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 9, and 15 have been amended to recite that a user intent is a user description of the interconnect between a first network and a second network that is translated into a network intent corresponding to the user intent, the network intent including configuration details usable by data plane adaptors to configure the interconnect between the first network and the second network, and storing both the user intent and the network intent in a centralized database system. While Waldrop teaches a user intent (725 of FIG. 7A), it does not teach this user intent is stored in a database and translated to network intent including configuration details usable by data plane adaptors to configure the interconnect between the first network and the second network that is also stored in the same database, nor is there any teaching, suggestion, or motivation in the prior art to modify Waldrop to include this feature. Accordingly, the application is being passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E SPRINGER whose telephone number is (571)270-5640. The examiner can normally be reached 9am - 5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES E. SPRINGER
Primary Examiner
Art Unit 2454



/JAMES E SPRINGER/Primary Examiner, Art Unit 2454